Citation Nr: 1224149	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  09-19 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus (DM).

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected DM.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran had active military service from October 1966 to September 1969.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board notes that in the November 2007 rating decision, the RO also denied service connection for chloracne, which the Veteran submitted a timely notice of disagreement.  However, in the Veteran's May 2009 substantive appeal (via a VA form 9), he stated that he was specifically appealing the issues listed on the title page but would "forfeit" the chloracne claim.  Thus, the Board finds that the Veteran did not perfect an appeal for service connection for chloracne.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

In October 2007, the Veteran underwent a VA diabetes mellitus examination in which the VA examiner concluded that the Veteran did not have cardiac symptoms or genitourinary symptoms related to diabetes.  The examiner noted that the Veteran was diagnosed with hypertension ten years earlier and with diabetes mellitus, type II, approximately six years earlier, but that the Veteran was unsure of the exact time of diagnosis.  The VA examiner diagnosed diabetes mellitus, type II.  He noted that possible diabetes related condition was cardiac disease and the diagnosis of this potentially related condition was hypertension.  He responded in the negative to whether this was a complication of diabetes because the Veteran's hypertension predates the diagnosis of DM, type II.  The VA examiner also indicated that his condition was not worsened or increased by the Veteran's DM.  

In a February 2009 letter, the Veteran's treating physician, M.B. Tedder, M.D. stated that it was her opinion that the Veteran's hypertension and erectile dysfunction were closely associated to his DM, type II.  

The Board finds that neither of these opinions provides clear rationales for the opinions set forth, either favorable or unfavorable.   Therefore, the Board considers the October 2007 VA examination to be incomplete.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).  In light of the foregoing, the Board finds that the Veteran should be afforded a new VA examination to address whether he currently has hypertension and erectile dysfunction, related to service or secondary to or aggravated by his service-connected DM.
 
In addition, the claims file should also be updated to include all outstanding VA treatment records dating from July 2007 to the present.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Lastly, the Veteran should provide authorization for VA to obtain any outstanding private medical records not associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all relevant VA medical records dating from July 2007 to the present. 

2.  Request the Veteran to identify all sources of medical treatment received for hypertension and erectile dysfunction, and to furnish signed authorizations for release to the VA for private medical records in connection with each non-VA source identified, to include recent records from his private physician, M. B. Tedder, M.D., for which all relevant records are not already in the claims file.  Copies of the medical records from all sources identified should then be requested.

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's hypertension and erectile dysfunction.  The examiner should be given a copy of this remand and the Veteran's entire claims file.  The examiner should be requested to review the claims file and state that this has been accomplished.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report

(a) The examiner is requested to opine whether is at least as likely as not (50 percent or greater probability) the Veteran's diagnosed hypertension and erectile dysfunction is the result of injury or disease incurred in the Veteran's military service. 

(b) Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension and erectile dysfunction was caused by the Veteran's service-connected diabetes mellitus.

(c) Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension and erectile dysfunction have been aggravated (increased in severity beyond the natural progress of the disorder) by the Veteran's service-connected diabetes mellitus.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's hypertension and erectile dysfunction found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected diabetes mellitus, type II.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

4.  Then, readjudicate the claims, to include consideration of secondary service connection pursuant to 38 C.F.R. § 3.310.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

